DETAILED ACTION
	This non-final office action is in response to Applicant’s preliminary amendment filed August 15, 2019.  Applicant’s August 15th amendment amended claims 1-9, 11, 12, 14-16, 18, 20, 24-28, 34-36, 39, 40, 42, 43, 86 and canceled claims 10, 13, 17, 19, 21-23, 29-33, 37, 38, 41, 45-85, 87-126.  Currently Claims 1-9, 11, 12, 14-16, 18, 20, 24-28, 34-36, 39, 40, 42-44 and 86 are pending.  Claims 1, 43 and 86 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Website Campaign Workflow Defined Using Finite State Machines and Utilizing Artificial Intelligence Agents OR Natural Language Message Workflow Utilizing Finite State Machine with Machine Learning Processing  






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 12, 14-16, 18, 20, 24-28, 34-36, 39, 40, 42-44 and 86 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 43 and 86, the claims are directed to the abstract idea of workflow management. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, workflow management (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to facilitating workflow (processing) of a natural language communication (e.g. message) using a state machine to trigger computer based actions and completion of work, wherein workflow management is a fundamental economic practice.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “implement an instance of a workflow”, “execute at least one computer-related action”, “receive state machine information” and “process the state machine information” recite functions of the workflow management are also directed to an abstract idea.  The intended purpose of independent claims 1, 43 and 86 appears to be to manage the completion of work unit(s) in a natural language communication (message) workflow.  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the additional limitations of generic computer elements: communication interface, computer network, memory and processor.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  communication interface, computer network, memory and processor.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's workflow management in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) communication interface, computer network, memory and processor," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of implement a instance of a workflow, execute at least one computer related action and process the state machine information all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a communication interface, computer network, memory and processor nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving state machine information is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic communication interface, computer network, memory and processor are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9, 11, 12, 14-16, 18, 20, 24-28, 34-36, 39, 40, 42, and 44, the claims are directed to the abstract idea of workflow management and merely further limit the abstract idea claimed in independent claims 1, 43 and 86.  
Claims 2 and 44, further limit the abstract idea by limiting the machine learning technique to at least ONE of one of maximum entropy classification, Naive Bayes classification, k-Nearest Neighbors (k-NN) clustering, Word2vec analysis, dependency tree analysis, n-gram analysis, hidden Markov analysis and probabilistic context-free grammar (a more detailed abstract idea remains an abstract idea).  Claims 3 further limits the abstract idea by limiting the state information to at least ONE of state information or work unit information (a more detailed abstract idea remains an abstract idea). Claims 4 and 7 further limit the abstract idea by limiting the state information to include a first and second outcome indicators and limit the state machine information to a first and second indicator time (a more detailed abstract idea remains an abstract idea). Claim 5 further limits the abstract idea by limiting the first machine observation data to include a state history (a more detailed abstract idea remains an abstract idea). Claim 6 further limits the abstract idea by limiting work unit to have at least one of an input interface, an output interface and limit the work information to at least ONE of work input or output information (a more detailed abstract idea remains an abstract idea). Claim 8 further limits the abstract idea by determining state machine observation information based on at least one decision policy (a more detailed abstract idea remains an abstract idea).   Claim 9 further limits the abstract idea by determining state machine information (a more detailed abstract idea remains an abstract idea).   Claim 11 further limits the abstract idea by limiting the entity to at least ONE of a human or the AI agent (a more detailed abstract idea remains an abstract idea). Claim 12 further limits the abstract idea by executing work unit based on monitored work unit input information (a more detailed abstract idea remains an abstract idea). Claim 14 further limits the abstract idea by providing work unit output information via an output interface (a more detailed abstract idea remains an abstract idea, insignificant post solution activity – data output).  Claim 15 further limits the abstract idea by limiting the output information to at least ONE of outgoing database, outgoing entity OR output natural language message (a more detailed abstract idea remains an abstract idea). Claim 16 further limits the abstract idea by executing the computer-related action (a more detailed abstract idea remains an abstract idea).  Claim 18 further limits the abstract idea by executing the computer-based idea based on implementing at least one machine learning technique (a more detailed abstract idea remains an abstract idea). Claim 20 further limits the abstract idea by retrieving/storing first/second information in a database, creating an electronic calendar, sending third information, receiving fourth information, sending natural language message and receiving a second language message (a more detailed abstract idea remains an abstract idea). Claim 24 further limits the abstract idea by sending a first message and receiving a second message (a more detailed abstract idea remains an abstract idea). Claim 25 further limits the abstract idea by limiting the message to a poll (a more detailed abstract idea remains an abstract idea). Claim 26 further limits the abstract idea by sending an approval request and receiving an approval response (a more detailed abstract idea remains an abstract idea). Claim 27 further limits the abstract idea by accessing at least one third party API to facilitate natural language communication (a more detailed abstract idea remains an abstract idea).  Claim 28 further limits the abstract idea by limiting the third party API to at least ONE of Twitter, Google, Facebook, Microsoft, Office, Salesforce, Good Drive OR weather APIs (a more detailed abstract idea remains an abstract idea).   Claim 34 further limits the abstract idea by a second transition comprising a second work unit triggered by a second event (a more detailed abstract idea remains an abstract idea).   Claim 35 further limits the abstract idea by a second transition comprising a second work unit triggered by a second event and first event triggers first work unit (a more detailed abstract idea remains an abstract idea).   Claim 36 further limits the abstract idea by limiting the trigger to at least ONE of a first action, external sensor feedback, scheduled date/time, relative time, first work unit input, first work unit output OR system activity limits the abstract idea by a second transition comprising a second work unit triggered by a second event (a more detailed abstract idea remains an abstract idea).   Claim 39 further limits the abstract idea by generating events that trigger first work unit (a more detailed abstract idea remains an abstract idea).   Claim 40 further limits the abstract idea by generating the event based on an ML technique and at least ONE of a first AI input OR some state machine information received (a more detailed abstract idea remains an abstract idea).   Claim 42 further limits the abstract idea by including a second state machine to facility a second natural language communication (a more detailed abstract idea remains an abstract idea).   
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-9, 11, 12, 14-16, 18, 20, 24-28, 34-36, 39, 40, 42-44 and 86, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, 12, 14-16, 18, 20, 24-27, 34-36, 39, 40, 42-44 and 86 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bodell et al., U.S. Patent No. 20160294952.

Regarding Claim 1, Bodell et al. discloses teaches a system to improve computer network functionality relating to natural language communication, the system comprising: 
at least one communication interface to communicatively couple the system to at least one computer network (Paragraphs [0021], [0033], [0038], Figure(s) 1 - “In FIGURE(S) 1, the schematic diagram 100 depicts the customer 102 accessing the website 104 using a web browser application 106 installed on the customer's desktop computer"); 
a memory and a processor communicatively connected to the memory (Figure 2), the processor configure to implement:
a state machine that is configured to implement an instance of a workflow to facilitate natural language communication with an entity (Paragraphs [0040], [0081], [0087]), the state machine comprising: 
a transition comprising a work unit that is configured to execute at least one computer-related action relating to the natural language communication with the entity (Paragraphs [0040], [0081], [0087], [0096]-[0098] - "an interaction between a customer and an agent may be represented using state machine involving a plurality of interaction flow states and several transitions amongst the interaction flow states"; "SCXML interpreter 550 may utilize the textual input and the identified state machine to determine an appropriate NLP model for natural language processing of the textual input"), wherein: the first work unit is triggered by a first event; and the first state machine is in a first outcome state upon completion of the first work unit (Paragraphs (0063]-[0064], [0079]-[0082), [0084], [0089], (0096]-[0098] - “the apparatus 200 is caused to effect generation of a URL for each subsequent textual input received from the customer during the chat interaction. The URL corresponding to the each subsequent textual input is configured to identify a respective state machine for facilitating processing of corresponding textual input"; "URLs corresponding to at least one pair of successive textual inputs during the chat interaction are configured to identify a same state machine. For example, for an ongoing chat interaction related to postponing of flight travel, successive textual inputs provided by the customer may be directed to the same state machine (i.e. a Markov state machine capable of processing textual inputs related to rescheduling of booked flight journeys)"; "The first URL may be further be configured to identify a state machine and a state within the state machine for facilitating processing of the textual input”; "I/O module 206 is configured to generate a second URL and embed the answer object as the response within a second URL. The second URL is also configured to include information related to the next interaction state (for example, identify a generic Markov style state machine and a specific state inside that state machine"); and
an artificial intelligence (Al) agent, comprising an Al communication interface communicatively coupled to the at least one communication interface and the state machine, to receive state machine information from at least the state machine and implement at least one machine learning technique to process the state machine information to determine state machine observation information regarding a behavior or a status of the state machine (Paragraphs [0023], [0067]-[0068], [0074], [0079]-(0081], [0093], Figs. 3A-4 - "the processor 202 is configured to identify the customer during customer authentication and retrieve information related to the customer, such as for example, information like age/gender of the customer, browsing history, past interaction information etc. from the CRM database. In at least one embodiment, the retrieved information may be used to compute a probability score for each intention. In at least one example embodiment, the processor 202 is configured to use machine-learning algorithms, such as Hidden Markov's Model (HMM) or Conditional Random Fields (CRF), to compute the probability of intention based on the customer historical behavior’). 

Regarding 43, Bodell et al. discloses teaches a system to improve computer network functionality relating to natural language communication, the system comprising: 
at least one communication interface to communicatively couple the system to at least one computer network (Paragraphs [0021], [0033], [0038], Figure(s) 1 - “In FIGURE(S) 1, the schematic diagram 100 depicts the customer 102 accessing the website 104 using a web browser application 106 installed on the customer's desktop computer"); 
a memory and a processor communicatively connected to the memory (Figure 2), the processor configure to implement:
a state machine that is configured to implement an instance of a workflow to facilitate natural language communication with an entity (Paragraphs [0040], [0081], [0087]), the state machine comprising: 
a transition comprising a work unit that is configured to execute at least one computer-related action relating to the natural language communication with the entity (Paragraphs [0040], [0081], [0087], [0096]-[0098] - "an interaction between a customer and an agent may be represented using state machine involving a plurality of interaction flow states and several transitions amongst the interaction flow states"; "SCXML interpreter 550 may utilize the textual input and the identified state machine to determine an appropriate NLP model for natural language processing of the textual input"), wherein: the first work unit is triggered by a first event; and the first state machine is in a first outcome state upon completion of the first work unit (Paragraphs (0063]-[0064], [0079]-[0082), [0084], [0089], (0096]-[0098] - “the apparatus 200 is caused to effect generation of a URL for each subsequent textual input received from the customer during the chat interaction. The URL corresponding to the each subsequent textual input is configured to identify a respective state machine for facilitating processing of corresponding textual input"; "URLs corresponding to at least one pair of successive textual inputs during the chat interaction are configured to identify a same state machine. For example, for an ongoing chat interaction related to postponing of flight travel, successive textual inputs provided by the customer may be directed to the same state machine (i.e. a Markov state machine capable of processing textual inputs related to rescheduling of booked flight journeys)"; "The first URL may be further be configured to identify a state machine and a state within the state machine for facilitating processing of the textual input”; "I/O module 206 is configured to generate a second URL and embed the answer object as the response within a second URL. The second URL is also configured to include information related to the next interaction state (for example, identify a generic Markov style state machine and a specific state inside that state machine"); and
an artificial intelligence (Al) agent, communicatively coupled to the at least one communication interface and the first state machine, to implement at least one machine learning technique to dynamically generate at least the first event that triggers the first work unit (Paragraphs [0023], [(0063], [0067]-[0068], [0074], [0079)-[0081], (0093), Figs. 3A-4).

Regarding claim 86, Bodell et al. teaches a system to improve computer network functionality relating to natural language communication, the system comprising: 
at least one communication interface to communicatively couple the system to at least one computer network (Paragraphs [0021], [0033], [0038], Figure(s) 1);
a memory and a processor communicatively connected to the memory (Figure 2), the processor configure to implement:
 a state machine to implement a instance of a workflow to facilitate first natural language communication with a entity, the first state machine comprising: a first plurality of work units to execute first respective computer-related actions relating to the first natural language communication with the entity, the first plurality of work units respectively triggered by a corresponding plurality of first state machine events and having a corresponding plurality of first state machine outcome states (Paragraphs [0040], [0063]-[0064], [0079]-[0082], [0084], [0087]-[0089]], (0096)-[0098]); and 
a second state machine to implement a second instance of the workflow to facilitate second natural language communication with a second entity, the second state machine comprising: 
a second plurality of work units to execute the first respective computer-related actions relating to the second natural language communication with the second entity, the second plurality of work units respectively triggered by a corresponding plurality of second state machine events and having a corresponding plurality of second state machine outcome states, wherein at least one of the plurality of first state machine events in the first state machine is based on the second state machine being in one of the plurality of second state machine outcome states (Paragraphs [0040), [0063]-[0064], [0080]-|0082], [0084], [(0087]-[0089], (00961-10098), Figures 3A-4).

Regarding claims 2 and 44, Bodell et al. discloses a system and method wherein the at least one machine learning technique implemented by the Al agent to process the first state machine information includes at least one of maximum entropy classification, Naive Bayes classification, k-Nearest Neighbors (k-NN) clustering, Word2vec analysis, dependency tree analysis, n-gram analysis, hidden Markov analysis (Paragraphs [0067]) and probabilistic context-free grammar.

Regarding Claim 3, Bodell et al. discloses a system and method wherein the first state machine information includes at least one of state information and work unit information (Paragraphs [0052], [0067]-[70], [0079]-[0082], [0084], [0089)).

Regarding claims 4 and 7, Bodell et al. discloses a system and method wherein: the first state machine information includes the state information; the state information includes: a first outcome state indicator to indicate when the first state machine is in the first outcome state; and a second outcome state indicator to indicate when the first state machine is in the second outcome state; and the first state machine observation information includes: at least one first indicator time at which the Al agent receives the first outcome state indicator; and at least one second indicator time at which the Al agent receives the second outcome state indicator (Paragraphs [0032], [0052], [(0062]-[0064], [(0079]-[0082],[0084], [0089], [0096]-(0098)).

Regarding claim 5, Bodell et al. discloses a system and method wherein the first state machine observation information includes a state history of the first state machine, and wherein the state history includes a plurality of time intervals between successive outcome states of the first state machine (Paragraphs [0032], [0052], [(0062]-[0064], [0079]-[0082], [0084], (0089)).

Regarding claim 6, Bodell et al. discloses a system and method wherein: the state machine information includes the work unit information (Paragraphs [0052], [0062]-[0064], [0079]-(0082], [0084], [0089], [0096]-[0098]); the work unit comprises at least one of: at least one input interface to receive work unit input information; and at least one first output interface to provide work unit output information based at least in part on the at least one first computer-related action executed by the work unit (Paragraphs (0031), [0052], [0062]-[0064], [0079]-[0082], [0084], [0089], [0096]-[0098]]); and the work unit information includes at least ONE of: at least some of the first work unit input information; OR at least some of the first work unit output information (Paragraphs [0052], [0062]-[0064], [0079]-(0082], [0084], [0089], [0096]-[0098] - "a state within such a state machine may be associated with rescheduling of flight itineraries. Accordingly, the apparatus 200 may be caused to effect generation of a URL, i.e. the first URL, such that the textual input along with the state machine and a state within the state machine related to the textual input are captured within the contents of the URL"; "the apparatus 200 is caused to effect generation of a URL for each subsequent textual input received from the customer during the chat interaction. The URL corresponding to the each subsequent textual input is configured to identify a respective state machine for facilitating processing of corresponding textual input”).

Regarding claim 7, Bodell et al. discloses a system and method wherein: the first state machine information includes the state information; the state information includes: a first outcome state indicator to indicate when the first state machine is in the first outcome state; and a second outcome state indicator to indicate when the state machine is in the second outcome state; and the state machine observation information includes: at least one first indicator time at which the Al agent receives the first outcome state indicator; and at least one second indicator time at which the Al agent receives the second outcome state indicator (Paragraphs [0032], [0052], [0062]-[0064), [0079]-[0082], [0084], (0080), [0006] [0008)).


Regarding claim 9, Bodell et al. discloses a system and method wherein the Al agent includes means for determining the state machine observation information (Paragraphs [0067)-[0068], [0074], [0079]-[0081], [0093)).

Regarding claim 11, Bodell et al. discloses a system and method wherein the entity is at least ONE of: at least one human user; OR the Al agent (Paragraph [0023]).

Regarding claim 12, Bodell et al. discloses a system and method wherein: the work unit comprises at least one input interface to monitor work unit input information; and the at least one first computer-related action executed by the work unit is based at least in part on the monitored work unit input information (Paragraphs [0032], (0052), [0062]-[0064], [0079]-[0082], [0084], [0089], [0096)]-[0098)]).

Regarding claim 14, Bodell et al. discloses a system and method wherein: the first work unit comprises at least one output interface to provide first work unit output information based at least in part on the at least one first computer-related action executed by the first work unit (Paragraphs [0031],[0082]- [0084], (0089), Figure(s) 3A-4).

Regarding claim 15, Bodell et al. discloses a system and method wherein the work unit output information includes at least ONE of: outgoing database information to store in a database; outgoing entity information for the entity; OR an outgoing natural language message for the entity (Paragraphs (0052), (0062]-[0064], [0079]-[0082], [0084], [0089], [0096]-[0098)).

Regarding claim 16, Bodell et al. discloses a system and method wherein the work unit comprises means for executing the at least one computer-related action (Paragraphs 40, 67, 68, 79-82, 96).

Regarding claim 18, Bodell et al. discloses a system and method wherein the work unit comprises a work unit Al agent to execute the at least one computer-related action based at least in part on implementing at least one work unit machine learning technique (Paragraphs [0067]-[0068], [0074], [0079]-(0081), [0093)]).

Regarding claim 20, Bodell et al. discloses a system and method further comprises at least one memory including a database, and wherein the at least one computer-related action executed by the work unit and relating to the first natural language communication with the entity comprises at least ONE of: retrieving first information from the database; storing second information in the database; creating an electronic calendar entry relating to the entity; sending third information to the entity; receiving fourth information from the entity; sending a first natural language message to the entity; OR receiving a second natural language message from the entity (Paragraphs (0030), [0052], [0062]-[0064], [0067], [0079]-[0082], [0084], [0089], [0096]-[0098)).

Regarding claim 24, Bodell et al. discloses a system and method wherein: sending a first natural language message to the entity comprises sending a first natural language question to the entity to prompt a first natural language response by the entity; and receiving a second natural language message from the entity comprises receiving the first natural language response to the first natural language question (Paragraphs (0043]-[0046], [0079]-[0083], [0087]-[0089], [0095]-[0098], (0106), Figure(s) 3A-4).

Regarding claim 25, Bodell et al. discloses a system and method wherein: sending a first natural language message to the entity comprises sending a first poll to the entity to prompt a first poll response by the entity; and receiving a second natural language message from the entity comprises receiving the first poll response (Paragraphs [0043]-[0046], [0079]-[0083), [0087]-[0089], [0095]-[0098], [0106], Figure(s) 3A-4).

Regarding claim 26, Bodell et al. discloses a system and method wherein: sending a first natural language message to the entity comprises sending a first approval request to the entity to prompt a first approval response by the entity; and receiving a second natural language message from the entity comprises receiving the first approval response (Paragraphs [0043]-[0046], [0079]-[0083], [0087]-[0089], [0095]-[0098], (0106), Figure(s) 3A-4).

Regarding claim 27, Bodell et al. discloses a system and method wherein: the entity uses a third-party communication platform for the first natural language communication; and the at least one first computer-related action executed by the first work unit includes accessing at least one third party Application Programming Interface (API) to facilitate the first natural language communication with the entity (Paragraphs [0033], [0043]-(0046], [0079]-(0083), [0087]-[0089], [0095]-[0098], Figure(s) 3A-4).


Regarding claim 34, Bodell et al. discloses a system and method wherein the transition is a first transition, the work unit is a first work unit, the computer related action is a first computer related action and the event is a first event, the state machine further comprising: a second transition comprising a second work unit to execute at least one second computer related action related to the natural language communication with the first entity wherein the second work unit is triggered by a second event when the state machine is in the outcome state (Paragraphs [0063]-[0064], [0079]-[0084], [0087]-[0089], [0096)-[0098)).

Regarding claim 35, Bodell et al. discloses a system and method . discloses a system and method wherein the transition is a first transition, the work unit is a first work unit, the computer related action is a first computer related action and the event is a first event, the state machine further comprising: a second transition comprising a second work unit to execute at least one second computer related action related to the natural language communication with the first entity wherein the second work unit is triggered by a second event when the state machine is in the outcome state (Paragraphs [0063]-[0064], [0079]-[0084], [0087]-[0089], [0096)-[0098)); and the first event triggers the first work unit when the first state machine is in the second outcome state (Paragraphs [0063]-|0064], (0079]-[0082], [0084], [0089], [0096]-[0098)).

Regarding claim 36, Bodell et al. discloses a system and method wherein the event is at least ONE of: a first action by at least one of the entity and a third party; external sensor feedback; a scheduled date; a scheduled time; a relative time; a first work unit input to the first work unit; a first work unit output from the first work unit; and system activity of the system (Paragraphs [0052], (0062]-(0064], [0079]-[0082], [0084], [0089], [0096)-[0098)).

Regarding claim 39, Bodell et al. discloses a system and method wherein the Al agent generates the  event that triggers the work unit based at least in part on at least one machine learning technique (Paragraphs [0067]-(0068), [0074], (0079]-[0081], [0093)).

Regarding claim 40, Bodell et al. discloses a system and method wherein the Al agent dynamically generates the event based at least in part on the at least one machine learning technique and at least ONE of: at least one first Al input received via the at least one communication interface; OR at least some of the first state machine information received from the first state machine (Paragraphs [0063], [0067]-[0068], [0074], [0079]-[0081], [0093)).

Regarding claim 42, Bodell et al. discloses further comprising: a second state machine, communicatively coupled to the AI agent, to implement a second instance of the workflow to facilitate second natural language communication with a second entity, the second state machine comprising: the transition comprising the work unit to execute the at least one first computer-related action relating to the second natural language communication with the second entity, wherein: the work unit is triggered by a second state machine event; and the second state machine is in the outcome state upon completion of the work unit (Paragraphs [0063]-[0064], [0079]-[0084], [0087]-[0089], [0096)-[0098)).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al., U.S. Patent No. 20160294952 as applied to the claims above, and further in view of Hertel et al., U.S. Patent No. 10380646.

Regarding Claim 28, Bodell et al. discloses the well-known utilization of APIs (Paragraph 33) – does not strictly limit the APIs to ONE of Twitter, Google, Facebook, Microsoft, Office, Salesforce, Google Drive OR weather APIs as claimed.

Hertel et al., form the same field of natural language communications, discloses a system and method wherein the third party API is at least ONE of Twitter, Google, Facebook, Microsoft, Office, Salesforce, Google Drive OR weather APIs (Column 20, Lines 42-65; Column 23, Lines 53-68; Column 24, Lines 1-29; Figures 19-22).

It would have been obvious to one skilled in the art that the system and method as disclosed by Bodell et al. with its utilization of APIs would have benefited from the well-known and routine use of APIs to connect/integrate/interact with third party/external systems including but not strictly limited to at least ONE of Twitter, Google, Facebook, Microsoft, Office, Salesforce, Google Drive OR weather APIs in view of the disclosure of Hertel et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stone, U.S. Patent Publication No. 20100280959 discloses managing natural language communications using a state machine workflow (Claim 11)
Akella, U.S. Patent Publication No. 20190139441 discloses workflow management utilizing state machine(s) and artificial intelligence/machine learning (Abstract, Claim 11).
Akella, U.S. Patent Publication No. 20190138932 discloses a workflow utilizing state machine(s) and artificial intelligence/machine learning (Claim 2).
Garms et al., U.S. Patent No. 7694022 discloses a system and method for managing a natural language communication workflow using state machines (transitions, conditions, actions, etc.; Claims 9, 86).
Hamkan et al. 20160162819 discloses a AI agent enabled workflow including state machine information and observation information (Claim 16, Paragraph 105).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623